Citation Nr: 1646251	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection a thoracic spine disability.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee internal derangement with meniscus tear, lateral horn chondromalacia, and degenerative changes.

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee internal derangement with meniscus tear, cyst, and anterior horn chondromalacia.

6.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement with intra-articular derangement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to November 2008 with service in Iraq from December 30, 2003 to February 5, 2004 and from November 27, 2005 to November 2, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issues of service connection for a cervical spine disability and a thoracic spine disability, service treatment records indicate that in March 2007 the Veteran complained of upper back and neck pain that started while he was deployed and that had continued.  

The Veteran underwent VA examination in January 2009 at which time he reported upper back and neck pain and a tingling sensation between the spine, shoulder blades, and neck which had its onset while in Iraq.  The Veteran denied treatment in Iraq; he reported that after returning to the States, he was seen by a local chiropractor.  The Veteran noted that his symptoms improved with manipulations, but the pain returned two months after stopping treatment.  After physical examination, the Veteran was diagnosed as having muscle strain thoracic and cervical spines.

The Veteran underwent VA examination in February 2011 at which time he reported that he continued to experience "tension" pain in his neck and numbness and tingling between his shoulder blade and spine.  The Veteran reported chiropractic care and massage therapy two to three times per year and massage therapy twice a month.  The Veteran noted that the treatments worked for about two weeks.  The Veteran also noted experiencing lower back soreness which had improved with chiropractic care and massage therapy.  X-rays of the cervical spine showed reversal of cervical lordosis; x-rays of the thoracic spine were unremarkable.  The examiner opined that the Veteran's cervical and thoracic pain were less likely than not related to his service.  The examiner noted that there was no evidence of chronicity with only one documented incidence of treatment found in the medical records.

In rendering opinions and rationales, examiners must consider lay statements and the Veteran's complaints of symptoms in service and after service as he is competent to report his symptoms.  As it does not appear that the February 2011 VA took into account the Veteran's statements of chronicity, he should be provided an additional opportunity to report for a VA examination to determine the etiology of any current chronic cervical and thoracic spine disabilities.

Similarly, with respect to tension headaches, service treatment records indicate that in January 2008, the Veteran presented with symptoms of an upper respiratory infection including headache accompanied by rhinorrhea.  In March 2008, the Veteran reported allergies, hay fever, frequent headaches, and high blood pressure.

At the January 2009 VA examination, the Veteran reported onset of headaches between 2005 and 2006 with symptoms of frontal pain with radiation to "whole head" three times a week that improved with Ibuprofen and sleep.  The Veteran reported current frequency was five days per week since fall 2008.  After physical examination, the Veteran was diagnosed as having tension headaches.  

At the February 2011 VA examination, the Veteran no significant changes in his tension headaches and noted that they last three to four hours five times a week.  The Veteran reported mild headaches once per month prior to military service and during and that since service he has had increased amount with significantly increased duration and pain.  The Veteran noted that his headaches began during active duty with his knee problems but did not note correlation because he was on significant narcotic pain medication at that time for his knees.

The examiner opined that the Veteran's tension headaches were less likely than not related to his service.  The examiner noted that there was no evidence of chronicity and that it would be mere speculation to opine that his tension headaches were masked by the use of narcotics for other conditions as claimed by the Veteran.  

As it does not appear that the February 2011 VA took into account the Veteran's statements of chronicity, he should be provided an additional opportunity to report for a VA examination to determine the etiology of any current chronic headache disability.

With respect to the issues of entitlement to higher initial evaluations for service-connected right knee, left knee, and right shoulder disabilities, the Veteran underwent a VA examination in January 2011.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his bilateral knee and right shoulder disabilities.  

Further, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical spine, thoracic spine, headaches, knees, and right shoulder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include records identified by the Veteran from Riverside Chiropractic Clinic from June 2005 to June 2007.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic or other appropriate examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.   

(a)  The examiner should identify all current chronic cervical and thoracic spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.   The examiner must take into account and comment on the Veteran's lay statements.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

(b)  In accordance with the latest worksheets for rating knee and shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  The Veteran should be afforded a VA neurologic or other appropriate examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.   

The examiner should identify any current chronic headache disorder and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.   The examiner must take into account and comment on the Veteran's lay statements.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




